       Case 5:18-cv-07454-LHK Document 36 Filed 03/14/19 Page 1 of 3



 1   D. JASON DAVIS (SBN 193225)
     jdavis@dlglawcorp.com
 2   DAVIS LAW GROUP, PLC
     17383 W. Sunset Blvd., Suite A380
 3   Pacific Palisades, CA 90272
     Telephone: (424) 256-0070
 4   Facsimile: (424) 256-7950
 5   Attorney for Plaintiff
     BENJAMIN WISE
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10

11   BENJAMIN WISE, an individual,  )         CASE NO. 5:18-cv-07454-LHK-svk
                                    )
12                      Plaintiff,  )
                                    )         PLAINTIFF’S NOTICE OF ERRATA
13       vs.                        )         CORRECTING JOINT CASE
                                    )         MANAGEMENT STATEMENT
14   MONTEREY COUNTY                )
     HOSPITALITY ASSOCIATION
15   HEALTH AND WELFARE PLAN; )
     UNITED HEALTHCARE              )
16   SERVICES, INC.; MONTEREY       )
     COUNTY HOSPITALITY             )
17   ASSOCIATION; MVI               )
     ADMINISTRATORS INSURANCE )
18   SOLUTIONS, INC; MAXIMUS        )
     FEDERAL SERVICES, INC.;        )
19   UNITEDHEALTHCARE               )
     INSURANCE COMPANY; AND         )
20   DOES 1 THROUGH 10,             )
21                      Defendants. )
22         TO ALL PARTIES, THEIR ATTORNEYS OF RECORD AND THE
23   COURT:
24         Plaintiff Benjamin Wise respectfully notifies the Court and all parties of an
25   error in the Joint Case Management Statement filed on March 13, 2019 (Doc. #33).
26         The error appears in Section 11 of the Joint Case Management Statement,
27   which inadvertently stated an incorrect amount for the dollar amount for the relief
28   sought by Plaintiff Benjamin Wise.
                                           1
                      PLAINTIFF’S NOTICE OF ERRATA CORRECINTNG
                         JOINT CASE MANAGEMENT STATEMENT
       Case 5:18-cv-07454-LHK Document 36 Filed 03/14/19 Page 2 of 3



 1         Attached hereto as Exhibit A is a corrected Joint Case Management
 2   Statement that states the correct dollar amount of the relief sought.
 3

 4

 5

 6   Dated: March 14, 2019              DAVIS LAW GROUP, PLC
 7
                                        By:           /s/ D. Jason Davis
 8
                                              D. Jason Davis
 9                                            Attorneys for Plaintiff
                                              BENJAMIN WISE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
                      PLAINTIFF’S NOTICE OF ERRATA CORRECINTNG
                         JOINT CASE MANAGEMENT STATEMENT
                             Case 5:18-cv-07454-LHK Document 36 Filed 03/14/19 Page 3 of 3



                       1                            CERTIFICATE OF SERVICE
                       2         I certify that on March 14, 2019, I electronically filed the foregoing with the
                       3   Clerk of the Court for the United States District Court, Northern District of
                       4   California, by using the CM/ECF system. Participants in the case who are
                       5   registered CM/ECF users will be served by the CM/ECF system.
                       6
                                                                  By:         /s/ D. Jason Davis
                       7                                                 D. Jason Davis
                                                                         Attorney for Plaintiff
                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
1176787/43953871v.1

                                                                 3
                                            PLAINTIFF’S NOTICE OF ERRATA CORRECINTNG
                                               JOINT CASE MANAGEMENT STATEMENT
